Exhibit 10(r)

 

Name of Grantee:

   

Grant Date:

   

Number of Shares:

   

Social Security Number:

   

Performance Period:

   

Vesting Date:

   

 

WAL-MART STORES, INC.

STOCK INCENTIVE PLAN OF 1998

 

STOCK VALUE EQUIVALENT AWARD

NOTIFICATION OF AWARD AND TERMS AND CONDITIONS OF AWARD

 

This Stock Value Equivalent Award Agreement (the “Agreement”) contains the terms
and conditions of the Stock Value Equivalent Award granted to you by Wal-Mart
Stores, Inc. (“Wal-Mart”), a Delaware corporation, under the Wal-Mart Stores,
Inc. Stock Incentive Plan of 1998.

 

1. Grant of Stock Value Equivalent Award. Wal-Mart has granted to you, effective
on the Grant Date (shown above), the right to receive the Fair Market Value of
the number of Shares shown above (or such greater or smaller number of Shares as
determined in accordance with Paragraph 6) as of the Vesting Date (as defined
below). Such Fair Market Value shall be paid as soon as administratively
feasible after the later of the Vesting Date or the Committee’s determination of
whether, and the extent to which, the performance goals described in Paragraph 6
have been satisfied. At your election, the form of payment may be in: (A) in
cash, (B) in Shares, or (C) in any combination of cash and Shares. In
determining the amount of any cash payout hereunder, Fair Market Value shall be
determined as of the date the payment is processed.

 

2. Stock Incentive Plan Governs. The award and this Agreement are subject to the
terms and conditions of the Wal-Mart Stores, Inc. Stock Incentive Plan of 1998,
as amended from time to time (the “Plan”). The Plan is incorporated in this
Agreement by reference and all capitalized terms used in this Agreement have the
meaning set forth in the Plan, unless this Agreement specifies a different
meaning. By signing this Notification, you accept this award, acknowledge
receipt of a copy of the Plan and the prospectus covering the Plan and
acknowledge that the award is subject to all the terms and provisions of the
Plan and this Agreement. You further agree to accept as binding, conclusive and
final all decisions and interpretations by the Committee of the Plan upon any
questions arising under the Plan, including whether, and the extent to which,
the performance goals described in Paragraph 6 have been satisfied.

 

3. Subject to Shareholder Approval. To the extent you are a “covered employee”
within the meaning of Code Section 162(m), the award and this Agreement are
subject to, and conditioned upon, shareholder approval of the material terms of
the performance goals stated in Paragraph 6 below.

 

4. Payment. You are not required to pay for this Stock Value Equivalent Award.



--------------------------------------------------------------------------------

5. Stockholder Rights. Until your Stock Value Equivalent Award vests and, if
applicable, Shares have been delivered to you:

 

A. You do not have the right to vote your Stock Value Equivalent Award; and

 

B. You will not receive, or be entitled to receive, cash or non-cash dividends
on your Stock Value Equivalent Award.

 

6. Vesting of Stock Value Equivalent Award.

 

A. Vesting. On the Vesting Date set forth above, you shall become vested in a
number of Shares determined by multiplying the total number of Shares subject to
your Stock Value Equivalent Award (as shown above) by a percentage based on
performance goals established by the Committee for the Performance Period,
provided you have not incurred a Forfeiture Condition described below. You will,
by separate writing incorporated into this notice, be notified of the applicable
percentages and performance goals for the Performance Period.

 

B. Forfeiture Conditions. Subject to Paragraph 6C below, your Stock Value
Equivalent Award that would otherwise vest in whole or in part on the Vesting
Date will not vest and shall be immediately forfeited if, prior to the Vesting
Date:

 

1. your Continuous Status as an Associate terminates for any reason (other than
your death or Disability, to the extent provided in Paragraph 6C below); or

 

2. you (a) have become or (b) are discussing or negotiating the possibility of
becoming, or (c) are considering an offer to become, or have accepted an offer
or entered into an agreement to become an employee, officer, director, partner,
manager, consultant to, or agent of, or otherwise becoming affiliated with, any
entity competing or seeking to compete with Wal-Mart or an Affiliate; or

 

3. you are subject to an administrative suspension, unless you are reinstated as
an Associate in good standing at the end of the administrative suspension
period, in which case your Stock Value Equivalent Award would vest (as provided
in Paragraph 6A) as of the date of such reinstatement.

 

C. Accelerated Vesting; Vesting Notwithstanding Termination. Your Stock Value
Equivalent Award will vest earlier than described in Paragraph 6A under the
following circumstances:

 

1. If your Continuous Status as an Associate is terminated by your Disability,
you will become vested in a number of Shares equal to the number of Shares that
would have become vested under Paragraph 6A had your Continuous Status as an
Associate continued through the Vesting Date described in Paragraph 6A, prorated
based upon the number of full

 

2



--------------------------------------------------------------------------------

calendar months during the Performance Period (as shown above) in which you had
Continuous Status as an Associate. “Disability” for this purpose means you have
a physical or mental condition resulting from bodily injury, disease or mental
disorder that constitutes total disability under the Federal Social Security Act
and for which you have actually been approved for Social Security disability
benefits.

 

2. If your Continuous Status as an Associate is terminated by your death on or
after ten years of service, you will become vested in a number of Shares equal
to the number of Shares that would have become vested under Paragraph 6A had
your Continuous Status as an Associate continued through the Vesting Date
described in Paragraph 6A. If your Continuous Status as an Associate is
terminated by your death before you have completed ten years of service, you
will become vested in a number of Shares equal to the number of Shares that
would have become vested under Paragraph 6A had your Continuous Status as an
Associate continued through the Vesting Date described in Paragraph 6A, prorated
based upon the number of full calendar months during the Performance Period (as
shown above) in which you had Continuous Status as an Associate.

 

In the event of accelerated vesting under this Paragraph 6C, the Fair Market
Value of vested Shares, as determined above, shall be paid as soon as
administratively feasible after the later of the Vesting Date or the Committee’s
determination of whether, and the extent to which, the performance goals
described in Paragraph 6 have been satisfied. Payment shall be made: (A) in cash
or by check, (B) in Shares, or (C) in any combination of cash and Shares. At the
time of payment, the Committee may determine the form of payment or whether to
extend to you the option of electing the form of payment. In determining the
amount of any cash payout hereunder, Fair Market Value shall be determined as of
the date the payment is processed.

 

7. Taxes and Tax Withholding.

 

A. You will have taxable income in the amount of any cash or the Fair Market
Value of any Shares paid to you under this Agreement.

 

B. You must remit, on or prior to the due date thereof, the minimum amount
necessary to satisfy all of the federal, state and local withholding (including
FICA) tax requirements imposed on Wal-Mart (or the Affiliate that employs you)
relating to this Agreement. The Committee may require you to satisfy these
minimum withholding tax obligations by any (or a combination) of the following
means: (i) a cash payment; (ii) withholding from compensation otherwise payable
to you; (iii) authorizing Wal-Mart to withhold from the Shares otherwise
deliverable to you under this Agreement as a result of the vesting of the Stock
Value Equivalent Award, if any, a number of Shares having a Fair Market Value,
as of the date the withholding tax obligation arises, less than or equal to the
amount of the withholding obligation; or (iv) authorizing Wal-Mart to withhold
from cash otherwise deliverable to you under this Agreement as a result of the
vesting of the Stock Value Equivalent Award, if any, any amount less than or
equal to the amount of the withholding obligation.

 

3



--------------------------------------------------------------------------------

8. Stock Value Equivalent Award Not Transferable. Neither a Stock Value
Equivalent Award, nor your interest in a Stock Value Equivalent Award, may be
sold, conveyed, assigned, transferred, pledged or otherwise disposed of or
encumbered at any time. Any attempted action in violation of this paragraph
shall be null, void, and without effect.

 

9. Other Provisions.

 

A. The value of the Stock Value Equivalent Award will not be taken into account
in computing the amount of your salary or other compensation for purposes of
determining any pension, retirement, death or other benefit under any employee
benefit plan of Wal-Mart or any Affiliate, except to the extent such plan or
another agreement between you and Wal-Mart specifically provides otherwise.

 

B. Determinations regarding this Agreement (including, but not limited to,
whether, and the extent to which, the performance goals described in Paragraph 6
have been satisfied, and whether an event has occurred resulting in the
forfeiture of or vesting of a Stock Value Equivalent Award) shall be made by the
Committee in accordance with this Agreement, and all determinations of the
Committee shall be final and conclusive and binding on all persons.

 

C. Neither this Agreement nor the Plan creates any contract of employment, and
nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of Wal-Mart or an Affiliate to terminate your employment or service at
any time, nor confer upon you the right to continue in the employ of Wal-Mart
and/or Affiliate. Nothing in this Agreement or the Plan creates any fiduciary or
other duty to you owed by Wal-Mart, any Affiliate, or any member of the
Committee except as expressly stated in this Agreement or the Plan.

 

D. Wal-Mart reserves the right to amend the Plan at any time. The Committee
reserves the right to amend this Agreement at any time.

 

E. By accepting this award Agreement, you agree to provide any information
reasonably requested from time to time.

 

F. You acknowledge that you are not relying, and will not rely, on Wal-Mart for
any tax advice.

 

G. This Agreement shall be construed under the laws of the State of Delaware.

 

Grantee:

 

I acknowledge having received, read and understood the Plan and this Agreement.
I accept the terms and conditions of my Stock Value Equivalent Award as set
forth in this Agreement, subject to the terms and conditions of the Plan

 

By:

 

 

--------------------------------------------------------------------------------

Name (please print):

 

 

--------------------------------------------------------------------------------

Agreed to and accepted this                      day of
                                , 200    .

 

4